Title: To Alexander Hamilton from Jeremiah Olney, 24 December 1790
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, December 24, 1790. “I have this day received your letter of the 13. instant. Contrary to what Mr Brown informed me was his intention, the ship Warren did not return from Newport to this port; but having completed her lading there, she sails, as I am informed, about this time for India. I have only to add that she lay four days in the harbour of Newport without any Papers entitling her to the privileges of a vessel of the United States.…”
